In an action brought by several plaintiffs to recover damages for their personal injuries, and by one of those plaintiffs for damages for loss of his wife’s services, judgment in favor of plaintiffs against defendant and resettled order denying his motion to set aside verdicts and for a new trial affirmed, with costs. Appeal from original order dismissed. No opinion. Hagarty, Adel, Taylor and *843Close, JJ., concur; Davis, J., concurs for affirmance as to all plaintiffs, except Margaret Rankin. As to her, he dissents in respect to damages and votes to reinstate the verdict before reduction, under the provisions of section 584-a of the Civil Practice Act.